The record in this cause having been considered by the court and the foregoing opinion prepared under Chapter 14553, Acts of 1929 (Extra Sess.) adopted by the court as its opinion, it is considered, ordered and decreed by the court that the order of the court below in sustaining the plea of O. C. Bowman to the bill of complaint herein be, and the same is hereby reversed, and this cause remanded for further proceedings not inconsistent herewith.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.